Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/19/21.  As directed by the amendment, claims 1, 4, 6, 10, and 17 have been amended and no claims have been added or canceled.  Thus, claims 1-20 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  
The prior art of record does not disclose a heel protector comprising a leg engaging section and a foot engaging section, the leg engaging section and the foot engaging section defining a leg insertion aperture, further comprising “a connection tube receiving channel configured to direct a connection tube from the heel protector toward an aperture disposed at the heel receiver” (claim 1, In. 10-12). 
Additionally, the prior art of record does not disclose a rehabilitation system comprising a heel protector and a compression device to provide compression therapy to a patient limb, the compression device comprising a wrap comprising a central panel and a plurality of attachment tabs, and “an index line disposed on at least one of the plurality of attachment tabs; a measurement scale disposed along [an] outer face comprising longitudinal boundaries identifying a range within which the index line should position for the compression device to provide an appropriate fit for compression 
The closest prior art of record with respect to claim 1 is Gainey (2011/0180074) and Grover (2012/0193957).
While Gainey discloses a heel protector having a leg engaging section, a foot engaging section, and at least one aperture disposed in the ankle region that defines a channel to permit a connection tube extending from an inflatable bladder of a compression device to pass therethrough, Gainey does not disclose a connection tube receiving channel to direct a connection tube from the heel protector toward an aperture disposed at the heel receiver. While Grover discloses the general concept of placing inflating tubes along the seams of an inflatable device (Grover, [0025]), Grover does not teach placing a connection tube receiving channel from a heel protector toward an aperture disposed at a heel receiver.
The closest prior art of record with respect to claim 15 is Lipshaw et al (2005/0192524) and Lenhult et al (2010/0324517).
While Lipshaw discloses a compression device comprising a wrap with an outer face, proximal edge, distal edge, side edges, and a marker disposed on a tab to fall within a measurement scale disposed along the outer face of the wrap, Lipshaw does not disclose that the measurement scale has longitudinal boundaries identifying a range within which the index line should position, or instruction steps for when the index line does not land within the measurement scale. While Lenhult discloses a wearable garment having a well-defined measurement scale identifying a range in which an index 
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785